           Case 4:19-cv-00001-YGR Document 42 Filed 09/25/19 Page 1 of 3

     RYAN J. MARTON (223979)
1    ryan@martonribera.com
     CAROLYN CHANG (217933)
2    carolyn@martonribera.com
     HECTOR J. RIBERA (221511)
3    hector@martonribera.com
     CHIEN-JU ALICE CHUANG (228556)
4    cjalice@martonribera.com
     PHILLIP J. HAACK (262060)
5    phaack@martonribera.com
     MARTON RIBERA SCHUMANN & CHANG LLP
6    548 Market Street, Suite 36117
     San Francisco, CA 94104
7    Tel.: (415) 360-2511
8    Attorneys for Zoho Corporation and Zoho Corporation Pvt., Ltd.
9    SANDEEP SETH (SBN 195914)
     ss@sethlaw.com
10   SETH LAW OFFICES
     Two Allen Center
11   1200 Smith Street, Suite 1600
     Houston, TX 77002
12   Tel.: (713) 244-5017
     Fax: (713) 244-5018
13
     Attorneys for Defendant Sentius International, LLC
14

15
                                     UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17
      ZOHO CORPORATION,                                   Case No: 4:19-cv-00001-YGR
18                                                        ORDER GRANTING
                        Plaintiff,                        STIPULATION AND [PROPOSED]
19                                                        ORDER RE EXTENSION OF TIME
             v.
20
      SENTIUS INTERNATIONAL, LLC
21
                                     Defendant.
22
      SENTIUS INTERNATIONAL, LLC,
23
                        Counterclaimant,
24           v.
25
      ZOHO CORPORATION and ZOHO
26    CORPORATION PVT., LTD.

27                      Counter-Defendants.

28


     Stipulation and Order re Extension of Time
     Case No. 4:19-cv-00001-YGR
           Case 4:19-cv-00001-YGR Document 42 Filed 09/25/19 Page 2 of 3


1           Pursuant to Civil Local Rules 6-2 and 7-12, the parties by and through their respective
2    counsel hereby stipulate to move the deadlines for serving invalidity contentions and for the parties’
3    claim construction exchanges as recited in the table below. The parties previously stipulated to
4    extend by one week the deadlines for Plaintiff and counter-defendant Zoho Corporation and Counter-
5    defendant Zoho Corporation Pvt. Ltd. to respond to the counterclaims of Defendant and
6    counterclaimant Sentius International, LLC. The parties have not made any other requested
7    extensions and this stipulation does not affect any other deadlines set by the Court.
8
                          Event                     Current Deadline                New Deadline
9
            Patent L.R. 3-3 and 3-4:              September 16, 2019         September 30, 2019
10          Invalidity Contentions and
            Related Document Disclosure
11
            Patent L.R. 4-1: Exchange of          October 25, 2019           November 1, 2019
12          Proposed Terms for Construction
            Patent L.R. 4-2: Exchange of          November 15, 2019          November 22, 2019
13          Preliminary Claim Constructions
            and Extrinsic Evidence
14          Patent L.R. 4-3: Joint Claim          December 13, 2019          December 20, 2019
15          Construction and Prehearing
            Statement
16

17          IT IS SO STIPULATED.
18
     Dated: September 20, 2019                     Respectfully submitted,
19
                                                   MARTON RIBERA SCHUMANN & CHANG LLP
20
                                                     By:     /s/ Phillip J. Haack
21                                                             Phillip J. Haack
22                                                   PHILLIP J. HAACK (SBN 262060)
23                                                   phaack@martonribera.com
                                                     MARTON RIBERA SCHUMANN & CHANG LLP
24                                                   548 Market Street, Suite 36117
                                                     San Francisco, CA 94104
25                                                   Telephone: (415) 360-2516
26

27

28


     Stipulation and Order re Extension of Time
     Case No. 4:19-cv-00001-YGR
           Case 4:19-cv-00001-YGR Document 42 Filed 09/25/19 Page 3 of 3


     Dated: September 20, 2019                     Respectfully submitted,
1

2                                                 SETH LAW OFFICES

3                                                  By:    /s/ Sandeep Seth
                                                            Sandeep Seth
4
                                                   SANDEEP SETH (SBN 195914 )
5                                                  ss@sethlaw.com
                                                   SETH LAW OFFICES
6                                                  Two Allen Center
                                                   1200 Smith Street, Suite 1600
7                                                  Houston, TX 77002
                                                   Tel.: (713) 244-5017
8

9

10

11

12                                           [PROPOSED] ORDER
13          PURSUANT TO STIPULATION, IT IS SO ORDERED.
14
      Dated: September 25 2019
              ___________,                               _________________________________
15
                                                            Judge Yvonne Gonzalez Rogers
16                                                          United States District Judge
                                                            Northern District of California
17

18

19

20

21

22

23

24

25

26

27

28


     Stipulation and Order re Extension of Time
     Case No. 4:19-cv-00001-YGR
